            Case 4:17-cr-00154-KGB Document 58 Filed 08/26/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                  Case No. 4:17-cr-00154 KGB

BRANDON MOORE                                                                        DEFENDANT

                                              ORDER

       Before the Court is defendant Brandon Moore’s pro se motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A) (Dkt. No. 53). The government responded in opposition to the

motion (Dkt. No. 56). Mr. Moore then filed a reply (Dkt. No. 57). For the following reasons, the

Court denies without prejudice Mr. Moore’s motion for compassionate release (Dkt. No. 53).

       I.       Background

       On October 16, 2018, Mr. Moore pled guilty to felon in possession of a firearm in violation

of 18 U.S.C. §§ 922(g)(1) and 924(e) (Dkt. Nos. 25, 26). On April 11, 2019, this Court sentenced

Mr. Moore to 180 months of imprisonment in the Bureau of Prisons (“BOP”) (Dkt. Nos. 36, 38).

       In the pending motion, Mr. Moore states that the Court should grant him compassionate

release based primarily on his medical conditions, which he asserts generally are problems with

his left eye, hip, and left leg (Dkt. No. 53, at 4-5, 13-26). Mr. Moore states that, if released, he

would live with his mother in North Little Rock, would have a job, and would have access to health

insurance (Id., at 8-9). Mr. Moore states that he has not submitted a request for compassionate

release to the warden because he did not think he “met the criteria.” (Id., at 3).

       The government contests this Court’s jurisdiction to resolve the motion (Dkt. No. 56, at 2-

4). Specifically, the government argues that the Court lacks jurisdiction because Mr. Moore did
          Case 4:17-cr-00154-KGB Document 58 Filed 08/26/21 Page 2 of 5




not exhaust his administrative remedies (Id.).         Additionally, the government argues that

compassionate release is not warranted in this case (Id., at 4-9).

       II.     Discussion

       This Court’s ability to modify a sentence, once the sentence has been imposed, is governed

by 18 U.S.C. § 3582(c), which provides that the Court may not modify a term of imprisonment

once it has been imposed except that:

       (1) in any case—

               (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
                   of the defendant after the defendant has fully exhausted all administrative rights
                   to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
                   behalf or the lapse of 30 days from the receipt of such a request by the warden
                   of the defendant’s facility, whichever is earlier, may reduce the term of
                   imprisonment (and may impose a term of probation or supervised release with
                   or without conditions that does not exceed the unserved portion of the original
                   term of imprisonment), after considering the factors set forth in section 3553(a)
                   to the extent that they are applicable, if it finds that—

                       (i) extraordinary and compelling reasons warrant such a reduction; or

                       (ii) the defendant is at least 70 years of age, has served at least 30 years in
                            prison, pursuant to a sentence imposed under section 3559(c), for the
                            offense or offenses for which the defendant is currently imprisoned, and
                            a determination has been made by the Director of the Bureau of Prisons
                            that the defendant is not a danger to the safety of any other person or the
                            community, as provided under section 3142(g);

                       and that such a reduction is consistent with applicable policy statements
                       issued by the Sentencing Commission; and

               (B) the court may modify an imposed term of imprisonment to the extent otherwise
                   expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal
                   Procedure; and

       (2) in the case of a defendant who has been sentenced to a term of imprisonment based on
           a sentencing range that has subsequently been lowered by the Sentencing Commission
           pursuant to 28 U.S.C. 994(o), upon motion of the defendant or the Director of the
           Bureau of Prisons, or on its own motion, the court may reduce the term of
           imprisonment, after considering the factors set forth in section 3553(a) to the extent
           that they are applicable, if such a reduction is consistent with applicable policy

                                                  2
          Case 4:17-cr-00154-KGB Document 58 Filed 08/26/21 Page 3 of 5




           statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c). With these statutory provisions in mind, the Court turns to examine the

arguments advanced by Mr. Moore.

               A.      Relief Under The CARES Act

       This Court has received release requests during the current pandemic that reference the

Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134

Stat. 281 (2020), and that reference what is often referred to as the “compassionate release”

provision set forth in 18 U.S.C. § 3582(c)(1)(A). Mr. Moore generally seeks compassionate

release. As a result, the Court addresses that argument in this Order.

       Section 12003 of the CARES Act presently and temporarily provides for expanded prisoner

home confinement under the framework set out in 18 U.S.C. § 3624(c). See CARES Act, Pub. L.

No. 116-136, § 12003, 134 Stat. 281, 515–17 (2020). The CARES Act places decision-making

authority solely within the discretion of the Attorney General and the Director of the BOP. See

id.; accord 18 U.S.C. § 3624(c)(2). Courts therefore do not have power to grant relief under

Section 12003 of the CARES Act. To the extent Mr. Moore seeks relief from this Court under the

CARES Act, the Court denies his motion.

               B.      Compassionate Release

       The Court also has limited authority to consider requests pursuant to the compassionate

release provision of the First Step Act of 2018, 18 U.S.C. § 3582(c)(1). To the extent that Mr.

Moore seeks release under this provision, the Court denies without prejudice his request for failure

to exhaust his administrative remedies based on the record before the Court at this time. See United

States v. Houck, 2 F.4th 1082, 1084 (8th Cir. 2021) (holding that the First Step Act’s exhaustion

requirement is a “mandatory claim-processing rule” that “must be enforced so long as the opposing



                                                 3
         Case 4:17-cr-00154-KGB Document 58 Filed 08/26/21 Page 4 of 5




party properly raises it” and that the court must dismiss without prejudice an unexhausted

compassionate release motion); see also United States v. Cox, No. 4:98-cr-73-DPM, 2020 WL

5371180, at *3 (E.D. Ark. Sept. 8, 2020) (dismissing for lack of jurisdiction an unexhausted motion

for compassionate release); United States v. Jenkins, No. 4:15-cr-3079, 2020 WL 1872568, at *1

(D. Neb. Apr. 14, 2020) (same).

       “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes a final

judgment’ and may not be modified by a district court except in limited circumstances.” Dillon v.

United States, 560 U.S. 817, 825 (2010) (alterations in original) (quoting 18 U.S.C. § 3582(b)).

Once a district court has pronounced a sentence and the sentence becomes final, the district court

may only reconsider or alter the sentence pursuant to statutory authority. See United States v.

Addonizio, 442 U.S. 178, 189–90 (1979). The compassionate release provision permits a district

court to modify a term of imprisonment after it is imposed. See 18 U.S.C. § 3582(c)(1)(A).

       Until passage of the First Step Act, under the then-governing statute only the BOP could

seek from a district court compassionate release on behalf of an incarcerated federal defendant for

extraordinary and compelling reasons. The First Step Act amended the statute to authorize

defendants to seek compassionate release on their own behalf, provided the defendant first asks

the BOP to do so and exhausts administrative appeals following denial of this request by the BOP.

See 18 U.S.C. § 3582(c)(1). Specifically, an inmate may seek a compassionate release directly

from the sentencing court “after the defendant has fully exhausted all administrative rights to

appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility.” 18 U.S.C. §

3582(c)(1)(A). The Eighth Circuit Court of Appeals has ruled that this provision of the First Step

Act is a “mandatory claim-processing rule” that “must be enforced so long as the opposing party



                                                4
         Case 4:17-cr-00154-KGB Document 58 Filed 08/26/21 Page 5 of 5




properly raises it.” Houk, 2 F.4th at 1084.

       On the record before the Court, Mr. Moore has not submitted a request for compassionate

release to the BOP, and the government has raised properly Mr. Moore’s failure to exhaust his

administrative remedies. Accordingly, on the current record the Court denies without prejudice

any request by Mr. Moore for compassionate release and declines to address the merits of any such

request. If he chooses to do so, Mr. Moore may refile his motion upon demonstrating that he has

satisfied the exhaustion requirement set out in 18 U.S.C. § 3582(c)(1)(A).

       III.    Conclusion

       For these reasons, the Court denies without prejudice Mr. Moore’s motion (Dkt. No. 53).

       It is so ordered this 26th day of August, 2021.



                                              ___________________________________
                                              Kristine G. Baker
                                              United States District Judge




                                                5
